Citation Nr: 1516560	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 2009 for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for a period of convalescence following surgery for status post fracture, left wrist carpal navicular.

2.  Entitlement to a rating in excess of 10 percent for status post fracture, left wrist carpal navicular.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted a temporary evaluation of 100 percent from October 30, 2009, through December 31, 2009, based on surgical treatment of the Veteran's service-connected left wrist (the 10 percent rating was restored from January 1, 2010).  The 100 percent rating assigned for this period of time is not in dispute, and not at issue herein.  However, the Veteran has perfected an appeal of the matter of entitlement to the temporary total convalescence rating prior to the October 30, 2009 date of surgery.  As this was addressed in the August 2010 statement of the case (SOC), which was then perfected with the filing of a VA Form 9, substantive appeal, in September 2010, the Board finds that this issue is properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue of an increased rating for status post fracture, left wrist carpal navicular, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 30, 2009, the Veteran was admitted to a private medical facility for surgery for his service-connected left wrist; he was granted entitlement to a temporary total rating under 38 C.F.R. § 4.30 effective from October 30, 2009, and entitlement to an earlier effective date for this award is precluded by law.


CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 2009, for a temporary total rating under the provision of 38 C.F.R. § 4.30 for a period of convalescence have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.401(h)(2), 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

A temporary total rating may be assigned when it is established that at least one month of convalescence is necessitated by surgery or outpatient treatment for a service-connected disability, or if surgery resulted in severe postoperative residuals, such as incompletely healed surgical wounds, immobilization of a major joint, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  Such benefits are payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. §§ 3.401(h)(2), 4.30. 

On October 30, 2009, the Veteran was admitted to a private medical facility to undergo surgery for his service-connected for left wrist.  By rating decision in January 2010, he was granted entitlement to a temporary total rating under 38 C.F.R. § 4.30 effective from October 30, 2009, the date of this hospital admission. 

The Veteran has disagreed with this determination, claiming that the temporary increase should be from the date of claim (or date of injury).  He notes that "[e]ven the VA examiner stated that a full evaluation was not possible due to the pain."  This argument has been construed as a claim for entitlement to an earlier effective date for the award of benefits under 38 C.F.R. § 4.30. 

Pursuant to 38 C.F.R. § 3.401(h)(2) as set forth above, the effective date for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 is the date of entrance into the hospital for the otherwise qualifying service connected treatment in question, which in this case was October 30, 2009.  As such, the effective date for the 38 C.F.R. § 4.30 award assigned by the RO in the instant case was in accord with the provisions of 38 C.F.R. § 3.401(h)(2).  The pertinent legal criteria governing the assignment of effective dates for awards of benefits under 38 C.F.R. § 4.30 are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c).  As such, on these facts, no effective date for the award of benefits under 38 C.F.R. § 4.30 earlier than October 30, 2009, is assignable, and the Veteran's claim must therefore be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to October 30, 2009, for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for a period of convalescence is denied.


REMAND

The most recent VA examination evaluating the Veteran's left wrist disability was performed in October 2009 (he failed to report for an October 2011 VA examination).  In a May 2011 statement, the Veteran reported that he had reinjured his left wrist and "may need" to undergo further surgery.  Notably, 2014 VA treatment records from the Staunton CBOC (community based outpatient clinic) show findings of peripheral neuropathy.  Therefore, the Board finds that it must remand the claim to obtain a contemporaneous VA examination to assess the current nature, extent and severity of his left wrist disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, the May 2011 statement from the Veteran also notes that he was treated in the Emergency department of Augusta Health Hospital and at the VA Medical Centers (VAMC) in Martinsburg, West Virginia and Baltimore, Maryland.  Although March 2010 to November 2011 treatment records from Martinsburg VAMC and January 2010 to November 2011 treatment records from Baltimore VAMC have been obtained; review of the record suggests that the clinical evidence is incomplete because the Veteran is in receipt of ongoing treatment for his left wrist complaints.  It is also unclear whether the May 2011 records from August Health Hospital are complete.  As updated treatment records may contain information pertinent to the claim, and because VA treatment records are constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since August 2008 (one year prior to the date of receipt of his claim for increase).  Specifically, complete records from the VAMCs in Martinsburg and Baltimore must be obtained.  

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete private treatment records regarding the Veteran since August 2008, including from the Augusta Health Hospital Emergency department. 

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected status post fracture, left wrist carpal navicular.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide an opinion as to the current severity of the Veteran's service-connected residuals of left wrist fracture.  Specifically note whether there is ankylosis (or the equivalent) and if so, the position of ankylosis.  The examiner should also note whether there is peripheral neuropathy and if so, whether the level of impairment shown is consistent with mild, moderate or severe incomplete paralysis, or complete paralysis of the nerve(s) involved. 

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


